Citation Nr: 9923255	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
which, in pertinent part, denied service connection for a 
right foot disability.  In September 1997, the Board remanded 
the case to the RO for further evidentiary development.  The 
case was subsequently returned to the Board, which again 
remanded the case to the RO for further evidentiary 
development in July 1998.  The case was then returned to the 
Board.

FINDING OF FACT

A right foot disability pre-existed military service and was 
noted on medical examination performed on entry into service; 
the in-service increase in severity of the underlying 
condition was due to the natural progress of the condition 
and was not due to service.

CONCLUSION OF LAW

The veteran's right foot disability existed prior to service 
and was not aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from June 1974 
to June 1994.  

A review of the veteran's service medical records shows that 
in a report of medical history completed in conjunction with 
an enlistment examination in February 1974, the veteran 
reported a history of foot trouble.  The reviewing examiner 
noted that the veteran received a lawnmower laceration to the 
right foot, and noted, "questionable residual tenderness or 
nerve."  On medical examination performed for enlistment 
purposes in February 1974, the veteran reported that he 
injured his right foot while operating a lawnmower 
approximately 11/2 years previously.  He said the foot was 
treated in Elizabethtown, Kentucky, with an apparent good 
result.  On examination, there was a large semicircular scar 
with many radiations over the dorso-lateral surface of the 
right foot, distal to the ankle.  There was good motion of 
the ankle and foot.  The 4th and 5th toes were not mobile.  
The foot was stable, in good position, with good weight 
bearing.  The examiner opined that the foot was asymptomatic, 
as the veteran played football and basketball, and determined 
that he was fit for enlistment.  On re-enlistment medical 
examination performed in April 1978, the veteran's right foot 
was clinically normal with the exception of a scar.  

A May 1979 treatment note shows that the veteran was seen 
following an injury to his right foot, when he dropped a 
hatch on it.  On examination, the right foot was swollen with 
slight edema, and there was no break in the skin.  The 
veteran reported difficulty with walking and range of motion.  
The examiner prescribed an ice soak.  On medical examination 
performed in March 1989, the veteran's right foot was listed 
as normal except for a scar.  In a report of medical history 
completed in March 1989, the veteran reported that he 
suffered an accident to his right foot in 1974, and underwent 
reconstructive surgery for such in Elizabethtown, Kentucky.  
He said he was treated by Dr. Taylor.  The reviewing examiner 
noted no complications or permanent disability.

Subsequent medical records do not reflect any further 
complaints relative to the right foot (other than removal of 
an ingrown toenail on the great toe in November 1992) until 
November 1993, when the veteran was seen complaining of 
increasing pain in the medial aspect of his right foot for 
several weeks on exercising.  On examination, there was 
tenderness to palpation of the medial aspect of the 1st 
metatarsal.  There was no ecchymosis or edema, the foot was 
neurovascularly intact, and there was full active range of 
motion.  An X-ray study showed an old fracture of the lateral 
5th metatarsal.  The diagnostic assessment was metatarsal 
pain of unknown etiology.  A podiatry consultation was 
requested, but such is not associated with the file.

On medical examination performed for retirement purposes in 
March 1994, no abnormalities were noted with respect to the 
right foot.  In a report of medical history completed in 
conjunction with the retirement medical examination in March 
1994, the veteran reported a history of foot trouble, and 
stated that his right foot had been injured.  The reviewing 
examiner noted mechanical right foot pain secondary to an 
injury; no abnormal clinical findings or pertinent diagnosis 
was recorded.

In July 1994, the veteran submitted a claim for service 
connection for a right foot disability.  He reported that he 
incurred a severe right foot injury in August 1973, prior to 
service, while operating a power mower, and said he was 
treated by Dr. Taylor, in Elizabethtown Hospital.  He 
reported that he received an in-service injury in 1979.  He 
said he had persistent pain in the arch area, which became 
more intense.

At a November 1994 VA orthopedic examination, the veteran 
reported that he injured his right foot prior to military 
service, when he was 17 years old.  He stated that he 
incurred a laceration of the dorsal aspect of his right foot 
from the rotating blade of a lawnmower, and that such 
laceration was repaired, but afterwards he had no movement in 
the right 4th and 5th toes, but sensation remained intact.  He 
said his foot did quite well until 2 years previously, when 
he noticed the spontaneous onset of pain along the 
longitudinal arch of the right foot, and over the head of the 
5th metatarsal of the foot.  He said he made several trips to 
sick call for this complaint but a diagnosis was never given 
and he only received symptomatic treatment.  Currently, he 
complained of pain along the longitudinal arch and over the 
head of the 5th metatarsal.  On examination of the right 
foot, there was an old healed 4-inch non-adherent, non-
tender, diagonal incision across the dorsum of the right 
foot, which extended from the proximal end of the 5th 
metatarsal to the mid-shaft of the 3rd metatarsal.  There was 
pes planus of the right foot (but not the left).  There was 
rather marked bilateral internal tibial torsion, slight 
forefoot adduction.  The veteran was unable to flex or extend 
the 4th and 5th toes, but ankle motion was excellent.  An X-
ray study of the right foot showed that the 5th metatarsal 
bone had been surgically removed almost in its entirety, the 
4th metatarsal bone was subluxated inferiorly and medially, 
there was some widening between the cuboid bone and the other 
midtarsal bones, and there was a mild hallux valgus deformity 
of the great toe.  The pertinent diagnosis was traumatic 
ablation of the right 5th metatarsal, due to preexisting 
injury.   

Private medical records dated from 1995 to 1997 from the 
Jacksonville Health Care Group primarily reflect treatment 
for an unrelated hydrocephalus condition.  Such records are 
negative for treatment of a right foot disability, but an 
August 1995 note indicates "refer/foot."

By a statement dated in November 1995, the veteran asserted 
that although his right foot was injured prior to service, he 
incurred an injury to that foot in 1979 during service, when 
a hatch, weighing 100 to 150 pounds, fell on the top of his 
right foot from a height of 3 to 5 feet.  He said he 
sustained trauma to the top of his right foot as a result, 
and had intermittent pain in that foot since that time.  He 
stated that the only treatment he received for this condition 
was pain medication.  He said he was treated for this 
condition in November 1993, and the Navy corpsman who treated 
him told him that an X-ray study showed arthritis of the arch 
of the right foot, and that the arthritis might have been 
aggravated by the 1979 injury and by walking on steel decks 
of Navy vessels for 12 years.  The veteran said the corpsman 
gave him a podiatry consultation request, but that no 
podiatry appointments were available from that time until his 
retirement from service in 1994.  He stated that after 
separation from service, he was told he had arthritis in that 
region of his foot by two doctors:  a doctor at the Naval 
hospital in Jacksonville, and a private doctor at his health 
maintenance organization (HMO), Prucare, in Jacksonville.

By a statement dated in December 1995, the veteran reiterated 
many of his assertions.  He asserted that his foot condition 
was aggravated during service.

Private medical records dated in 1997 from Drs. Boehme and 
Brown reflect treatment for an unrelated condition and are 
negative for treatment for a right foot disability.

At a December 1997 VA examination, the veteran stated that 
his right foot was injured in a lawnmower accident in 1973, 
and he received treatment at a hospital in Hodgenville, 
Kentucky.  He said the wound healed without sequelae, and he 
entered military service.  He stated that he did well until 
1979, when a hatch fell and struck his foot.  He said he was 
diagnosed with a contusion and bruise, and was treated 
conservatively.  He stated that he did well until November 
1993, when he began to experience pain in the ball of his 
right foot.  He said he was referred to a podiatrist but was 
unable to obtain an appointment prior to his separation from 
service.  He complained of pain in the ball of his right foot 
which radiated up in the dorsum of the tarsal area of the 
foot.  The diagnosis was status post operative, old healed 
compound fracture of the 5th metatarsal of the right foot 
with surgical ablation of the 5th metatarsal and residual 
stiffness in the 4th and 5th toes of the right foot.  The 
examiner indicated that he did not find pes planus, internal 
tibial torsion, or hallux valgus on current examination.  He 
noted that the veteran had mild forefoot adduction 
bilaterally which was a congenital-developmental anomaly, and 
that the stiffness of the 4th and 5th toes was secondary to a 
pre-service compound fracture of the 5th metatarsal.  He 
opined that the current findings of narrowing in the right 
foot and muscle atrophy of the right calf were the natural 
progression of or the result of the pre-existing injury to 
the right foot.

By a letter to the veteran dated in August 1998, the RO 
requested that he provide a list of all medical treatment 
providers who treated him for a right foot disability, and 
requested that he sign an authorization to release such 
medical information.  The veteran did not respond to this 
letter.

At a November 1998 VA examination, the veteran reiterated his 
medical history relating to his right foot.  He also stated 
that during service, after a hatch fell on his right foot, he 
was treated with an Ace bandage and crutches for 3 weeks, his 
foot healed completely and he returned to duty.  The 
diagnosis was status postoperative surgical ablation of the 
5th metatarsal of the right foot.  The examiner stated that 
the veteran's right foot disability consisted of an ablation 
of the 5th metatarsal.  He noted that the veteran had one 
incident of injury to the right foot during service, but that 
this amounted to a contusion which responded to conservative 
treatment and there was no aggravation of the preexisting 
condition by this injury.  He opined that it was reasonable 
to state that while in the service, the veteran aged, and 
with the aging process his right foot gradually worsened, and 
that such was due to the natural progress of the disorder and 
not related to any direct aggravation by the service.

II.  Analysis

The Board finds that the claim for service connection for a 
right foot disability is well grounded, meaning plausible; 
the RO has properly developed the evidence to the extent 
possible, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. 5107(a) (West 1991).  In 
this regard, the Board notes that the veteran has failed to 
respond to an RO request for information regarding treatment 
for a right foot disability.  The Board points out although 
VA has a duty to assist the claimant in developing a claim, 
that duty is not a one-way street.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (1998); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1998).

The veteran's 1974-1994 service medical records show that he 
was treated for an injury, including a laceration, to his 
right foot in a lawnmower accident 11/2 years prior to service, 
and that the condition was noted on the entrance examination 
in 1974.  The foot was examined at that time; there was a 
large scar on the dorsum of the foot and the veteran's 4th 
and 5th toes were immobile.  The examiner opined that the 
foot was asymptomatic.  Thus, service connection for the pre-
existing right foot disability would be appropriate only if 
the condition was aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating a condition incurred before enlistment, will not 
be considered service connected unless the disease or injury 
was otherwise aggravated by service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).  For a finding of 
aggravation, there must be an increase in severity of the 
underlying condition during service, not just intermittent 
flare-ups of symptoms.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

Service medical records are negative for complaints referable 
to the veteran's right foot until May 1979, when a hatch fell 
on his right foot.  On examination, the right foot was 
swollen with slight edema, and there was no break in the 
skin.  The veteran reported difficulty with walking and range 
of motion.  A diagnosis was not indicated.  Subsequent 
service medical records are negative for complaints related 
to the right foot (except for an ingrown toenail) until 
November 1993, when the veteran was treated for complaints of 
increasing pain in the medial aspect of his right foot for 
several weeks on exercising.  On examination, there was 
tenderness to palpation of the medial aspect of the 1st 
metatarsal.  There was no ecchymosis or edema, the foot was 
neurovascularly intact, and there was full active range of 
motion.  An X-ray study showed an old fracture of the lateral 
5th metatarsal.  The diagnostic assessment was metatarsal 
pain of unknown etiology.  A podiatry consultation was 
requested, but was apparently not conducted.  Subsequent 
service medical records are negative for treatment of a right 
foot disability.  At a March 1994 retirement medical 
examination, no abnormalities were noted with respect to the 
right foot.  In a report of medical history completed in 
conjunction with the retirement medical examination in March 
1994, the veteran reported a history of foot trouble, and 
stated that his right foot had been injured.  The reviewing 
examiner noted mechanical right foot pain secondary to an 
injury; no abnormal clinical findings or pertinent diagnosis 
was recorded.

At a November 1994 VA examination, the examiner noted an old 
healed diagonal incision across the dorsum of the right foot, 
right pes planus, marked bilateral internal tibial torsion, 
slight forefoot adduction, and an inability to flex or extend 
the 4th and 5th toes.  An X-ray study of the right foot showed 
that the 5th metatarsal bone had been surgically removed 
almost in its entirety, the 4th metatarsal bone was 
subluxated inferiorly and medially, there was some widening 
between the cuboid bone and the other midtarsal bones, and 
there was a mild hallux valgus deformity of the great toe.  
The only diagnosis related to the right foot was traumatic 
ablation of the right 5th metatarsal, due to preexisting 
injury.   

At a December 1997 VA examination, the examiner diagnosed 
status post operative, old healed compound fracture of the 
5th metatarsal of the right foot with surgical ablation of 
the 5th metatarsal and residual stiffness in the 4th and 5th 
toes of the right foot.  The examiner indicated that he did 
not find pes planus, internal tibial torsion, or hallux 
valgus on current examination.  He noted that the veteran had 
mild forefoot adduction bilaterally which was a congenital-
developmental anomaly, and that the stiffness of the 4th and 
5th toes was secondary to a pre-service compound fracture of 
the 5th metatarsal.  He opined that the current findings of 
narrowing in the right foot and muscle atrophy of the right 
calf were the natural progression of or the result of the 
pre-existing injury to the right foot.

At a November 1998 VA examination, the examiner stated that 
the veteran's right foot disability consisted of an ablation 
of the 5th metatarsal.  He noted that the veteran had one 
incident of injury to the right foot during service, but that 
this amounted to a contusion which responded to conservative 
treatment and there was no aggravation of the preexisting 
condition by this injury.  He opined that it was reasonable 
to state that while in the service, the veteran aged, and 
with the aging process his right foot gradually worsened, and 
that such was due to the natural progress of the disorder and 
not related to any direct aggravation by the service.

The veteran has stated that his current right foot disability 
was either caused or aggravated by in-service trauma.  As a 
layman, however, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that although the veteran's right foot was 
injured in 1979, during service, the service medical records 
do not demonstrate that the pre-service right foot disability 
was permanently aggravated by this acute and transitory 
injury.  An increase in the pre-existing right foot injury is 
not shown until 1993, fourteen years later, and VA examiners 
have opined that the pre-service injury was not aggravated by 
service or by the 1979 injury, and have opined that the 
increase in the disability was due to the natural progression 
of the pre-service condition. The Board finds that the 
increase in severity of the pre-service right foot disability 
during service was due to the natural progress of the 
condition and the condition was not aggravated by service.  
Thus service aggravation may not be found.

The preponderance of the evidence is against the claim for 
service connection for a right foot disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right foot disability is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

